4/4/2018                            Tarrant Elementary School -Document
                      Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                 | AssessingFiled
                                                                                             Outdoor Air Near Schools
                                                                                                  10/18/18        Page| US EPA
                                                                                                                           1 of 6                                                    FILED
                                                                                                                                                 https://www3.epa.gov/air/sat/TarrantEle.html
                                                                                                                                                                     2018 Oct-18 PM 03:57
                                                                                                                                                                     U.S. DISTRICT COURT
                                                                                                                                                                         N.D. OF ALABAMA

    Assessing Outdoor Air Near Schools
    Tarrant Elementary School - Tarrant City, AL
    Results and Analysis of EPA’s monitoring


    EPA selected this school for monitoring because it is located near a coke plant which is a source of air toxics emissions. Computer models were used to determine which air
    toxics may be present at elevated levels in the outdoor air near the school. These models showed that lead and pollutants associated with coke plant operations, including
    benzene, arsenic, and benzo(a)pyrene, could be present in the air around the school and prompted EPA to test to see if the levels present may be of concern.


    Primary Levels of levels of lead, a pollutant for which there are national standards for ambient (outdoor) air, are below the level of the national standard for protection of
    Findings public health.


               Levels of pollutants associated with coke plant emissions, including benzene, arsenic, and benzo(a)pyrene and associated longer-term concentration estimates
               were not as high as suggested by the information available prior to monitoring. Although they were below the levels of significant concern that had been suggested
               by the modeling information, these results indicate the influence of these pollutants of concern emitted from nearby sources.
    Key        Lead. Inhalation and ingestion may affect the developing nervous system if people are exposed to high levels.
    Pollutants Benzene. Inhalation of benzene at high levels can affect the bone marrow and can cause anemia and leukemia.
    Monitored Arsenic. Inhalation of arsenic at high levels can damage the respiratory system and cause lung cancer.
               Benzo(a)pyrene. Inhalation of benzo(a) pyrene at high levels can cause cancer.


    Next       Based on the analysis described here, EPA will not extend air toxics monitoring at this school.
    Steps
               EPA remains concerned about emissions from sources of air toxics and continues to work to reduce those emissions across the country, through national rules and
               by providing information and suggestions to assist with reductions in local areas.


               The Jefferson County Department of Health (JCDH) will continue to oversee industrial facilities in the area through air permits and other programs.
    Summary of Study Approach and Findings


       Approach:


        A monitor collected air samples from August 5, 2009 through November 24, 2009 at the Tarrant Elementary School in Tarrant City, AL.
        We posted individual air sample results on this website throughout the monitoring period to keep your community informed during the monitoring period.
        During the monitoring period, we evaluated the monitored concentrations to see if there was a concern from short-term exposures (e.g., several weeks).
        When the monitoring was complete, we analyzed the results to see if there was a concern from long-term exposures (over a lifetime).
        Also, when the monitoring was complete, we evaluated all the air samples from the on-site monitor. We also evaluated information on wind speed and wind direction
        from a weather monitor at the school, along with historical weather information and information about nearby sources of lead, benzene, arsenic, and benzo(a)pyrene
        emissions.


       Findings:


        Levels of lead, a key pollutant for which there are national standards for ambient (outdoor) air, are below the national standard for protection of public
        health
        Measured levels of pollutants associated with coke plant emissions, including benzene, arsenic, and benzo(a)pyrene, and associated long-term
        concentration estimates were not as high as was suggested by modeling information available prior to monitoring. Although they were below the levels
        of significant concern for long-term exposure that had been suggested by the modeling, these results indicate the influence of these pollutants of
        concern emitted from nearby sources.
        The process to identify schools for monitoring relied on emissions estimates and other information. Ambient air monitoring at the school allowed measurement of
        what was actually in the air.
        Information from the nearby coke plants indicates that they were operating below normal production levels, approximately 60%of the production levels of a year
        earlier and a year later. Although, information indicates pollutant emissions are not necessarily related to production at these coke plants.
        Based on the analysis summarized here, EPA will not extend air toxics monitoring at this school.
        Click here for additional information

    How We Analyzed the Information We Collected at this School


    The analysis considered whether the information collected at the school might raise concerns for the health of children or adults at the school. We looked at the following types
    of information:

        Measured lead, benzene, arsenic, and benzo(a)pyreneconcentrations and information on lead, benzene, arsenic, and benzo(a)pyrene
        Measured wind direction and wind speed at the school
        Information about nearby sources of lead, benzene, arsenic, and benzo(a)pyrene emissions

    Analysis of Measured Lead Concentrations:


    1. Calculate the average: We calculated the average of the lead (TSP) measurements for each of the 3-month periods in which monitoring occurred (the higher of these
    averages is shown by the black diamond in the graph below). We compared this average to the long-term comparison level (thick line on the graph below). The comparison
    level is the level of the national ambient air quality standards (NAAQS) for lead, which is for a 3-month averaging period.


https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                            1/6
4/4/2018                            Tarrant Elementary School -Document
                      Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                 | AssessingFiled
                                                                                             Outdoor Air Near Schools
                                                                                                  10/18/18        Page| US EPA
                                                                                                                           2 of 6
    Result: The average lead level for the samples collected was well below the comparison level. The health concern is low.




    2. Calculate a range: To account for varying air concentrations of lead, we calculated a range around the average by estimating high and low values that the longer-term
    concentrations might reach using common statistical tools. We compared the highest point in the range (called the “upper bound”) to the comparison level.

    Result: The high end of the range is lower than the comparison level. The health concern is low.




    Analysis of Measured Concentrations of Other Pollutants:

    Levels of the multiple pollutants associated with coke plant emissions, including benzene, arsenic, and benzo(a)pyrene were not as high as suggested by the information
    available prior to monitoring. Although they were below the levels of significant concern that had been suggested by the modeling information, these results indicate the
    influence of these pollutants of concern emitted from nearby sources.

    1a. Calculate the benzene average:We calculated the average of the benzene measurements (shown by the black diamond in the graph below). We compared this average
    to the long-term comparison level (thick line on the graph below).



https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                    2/6
4/4/2018                            Tarrant Elementary School -Document
                      Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                 | AssessingFiled
                                                                                             Outdoor Air Near Schools
                                                                                                  10/18/18        Page| US EPA
                                                                                                                           3 of 6
    Result: The average benzene level for the samples collected was below the long-term comparison level.




    1b. Calculate a range for the benzene average: To account for varying air concentrations of benzene, we calculated a range around the average by estimating high and low
    values that the longer-term concentrations might reach using common statistical tools. We compared the highest point in the range (called the “upper bound”) to the long-term
    comparison level.


    Result: The high end of the range is lower than the comparison level.




    2a. Calculate the arsenic average: We calculated the average of the arsenic measurements (shown by the black diamond in the graph below). We compared this average to
    the long-term comparison level (thick line on the graph below).

    Result: The average arsenic level for the samples collected was below the long-term comparison level.




https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                        3/6
4/4/2018                              Tarrant Elementary School -Document
                        Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                   | AssessingFiled
                                                                                               Outdoor Air Near Schools
                                                                                                    10/18/18        Page| US EPA
                                                                                                                             4 of 6




    2b. Calculate a range for the arsenic average: To account for varying air concentrations of arsenic, we calculated a range around the average by estimating high and low
    values that the longer-term concentrations might reach using common statistical tools. We compared the highest point in the range (called the “upper bound”) to the long-term
    comparison level.

    Result: The high end of the range is lower than the comparison level.




    3a. Calculate the benzo(a)pyrene average: We calculated the average of the benzo(a)pyrene measurements (shown by the black diamond in the graph below). We
    compared this average to the long-term comparison level (thick line on the graph below).

    Result: The average benzo(a)pyrene level for the samples collected was below the long-term comparison level.




https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                        4/6
4/4/2018                            Tarrant Elementary School -Document
                      Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                 | AssessingFiled
                                                                                             Outdoor Air Near Schools
                                                                                                  10/18/18        Page| US EPA
                                                                                                                           5 of 6




    3b. Calculate a range for the benzo(a)pyrene average: To account for varying air concentrations of benzo(a)pyrene, we calculated a range around the average by
    estimating high and low values that the longer-term concentrations might reach using common statistical tools. We compared the highest point in the range (called the “upper
    bound”) to the long-term comparison level.

    Result: The high end of the range is lower than the comparison level.




    Analysis of Measured Wind Direction and Wind Speed at the School

    We took measurements of wind direction and speed every day during the sample period. We took special note of the wind speed and direction on the days we took
    measurements of lead, benzene, arsenic, and benzo(a)pyrene.


    What we looked at                                                                    What we found
    We looked at whether the wind data taken on the days we took measurements of         We found the wind patterns taken on the days we took measurements of lead, benzene,
    lead, benzene, arsenic, and benzo(a)pyrene are similar or different from the wind    arsenic, and benzo(a)pyrene to be generally similar to those observed during the entire
    patterns during the entire sampling period.                                          sampling period.
    We looked at whether the wind pattern during the sampling period is reflective of    Although we lack long-term wind data at the monitoring site, the wind pattern at the NWS
    regional wind pattern over the long term.                                            station during the sampling period is generally similar to the historical long-term wind flow

https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                             5/6
4/4/2018                             Tarrant Elementary School -Document
                       Case 2:17-cr-00419-AKK-TMP                Tarrant City, AL299-7
                                                                                  | AssessingFiled
                                                                                              Outdoor Air Near Schools
                                                                                                   10/18/18        Page| US EPA
                                                                                                                            6 of 6
                                                                                           pattern at that same NWS station.
    Analysis of Information on Nearby Sources of Lead, Benzene, Arsenic, and Benzo(a)pyrene Emissions


    What we looked at                          What we found
    Whether we could determine if the source Information from the nearby coke plant indicates that it was operating below normal production levels, approximately 60%of the
    were operating as usual during the       production levels of a year earlier and a year later. Although information indicates pollutant emissions are not necessarily related to
    sampling period.                           production at these coke plants.
                                               The concentrations of lead, benzene, arsenic, and benzo(a)pyrene measured at the school are lower than those suggested by the
                                               information that helped identify this school for monitoring.
                                               The nearby source of lead, benzene, arsenic, and benzo(a)pyrene has a Title V operating air permit issued by JCDH that includes
                                               operating requirements.
    Additional Information

    Technical Report for School: Assessing Outdoor Air Near Schools: Tarrant Elementary School (Tarrant City, AL) (PDF) (39pp, 388k). The technical report is geared toward risk
    assessors, risk managers, and other regulatory agencies.


    Background on School Monitoring Effort

    General Questions and Answers for School Monitoring Effort




    Last updated on 2/23/2016




https://www3.epa.gov/air/sat/TarrantEle.html                                                                                                                                           6/6
